Exhibit 10.1

 

Form of

RESTRICTED STOCK UNIT AWARD AGREEMENT

THIS RESTRICTED STOCK UNIT AWARD AGREEMENT (this “Agreement”), dated as of the
_____ day of ___________, between Hilltop Holdings Inc., a Maryland corporation
(the “Company”), and _____________ (the “Participant”).

W I T N E S S E T H

In consideration of the mutual promises and covenants made herein and the mutual
benefits to be derived herefrom, the parties hereto agree as follows:

1. Grant and Vesting of Restricted Stock Units.

(a) Subject to the provisions of this Agreement and to the provisions of the
Hilltop Holdings Inc. 2012 Equity Incentive Plan (the “Plan”), the Company
hereby grants to the Participant as of ________________ (the “Grant Date”), an
Award under the Plan of __________ Restricted Stock Units (the “Awarded
Units”).  Each Awarded Unit shall be a notional Share, with the value of each
Awarded Unit being equal to the Fair Market Value of a Share at any time.  All
capitalized terms used herein, to the extent not defined, shall have the
meanings set forth in the Plan. 

(b) Subject to the terms and conditions of this Agreement, the Awarded Units
shall vest and no longer be subject to any restriction (other than the
restrictions set forth in Section 4(b) below) according to the provisions set
forth in Exhibit A, with the period during which any of the Awarded Units remain
unvested being the “Restriction Period”, provided that the Participant is
employed by (or, if the Participant is a director or consultant, is providing
services to) the Company or any of its Subsidiaries or Affiliates on the Vesting
Date (as defined in Exhibit A). 

(c) Notwithstanding the foregoing, in the event of the Participant’s Termination
of Employment during the Restriction Period:

(i) due to death or Disability (as defined below), a prorated portion of the
Awarded Units granted hereunder shall immediately vest and no longer be subject
to restriction, with such proration determined by multiplying the total number
of the Awarded Units granted hereunder by a fraction, the numerator of which is
the number of months during the Restriction Period that the Participant was
employed, including the full vesting month in which the Participant’s death or
Disability occurs, and the denominator of which is ____________; or

 

(ii) by the Company without Cause (as defined below) or due to Retirement (as
defined below),  a prorated portion of the Awarded Units granted hereunder shall
remain outstanding and eligible for vesting at the end of the Restriction
Period, with such proration determined by multiplying the total number of the
Awarded Units granted hereunder by a fraction, the numerator of which is the
number of months during the Restriction Period that the Participant was
employed, including the full month in which the Participant’s Termination of
Employment or Retirement occurs, and the denominator of which is ____________;
provided that any Awarded Units that remain outstanding shall be vested and no
longer subject to restriction at the end of the

Performance Based (Section 16)

 



 

Restriction Period according to the provisions set forth in Exhibit A (and shall
be forfeited at the end of the Restriction Period if the conditions for vesting
as set forth in Exhibit A are not achieved).

 

Except as specifically provided in (i) and (ii) immediately above, in the event
of the Participant’s Termination of Employment during the Restriction Period,
all unvested Awarded Units shall be forfeited by the Participant for no
consideration effective immediately upon such termination.  Upon forfeiture, all
of the Participant’s rights with respect to the forfeited Awarded Units shall
cease and terminate, without any further obligation on the part of the
Company.  For purposes of this Agreement, employment with the Company shall
include employment with the Company’s Subsidiaries and those of its
successors.  Nothing in this Agreement or the Plan shall confer upon the
Participant any right to continue in the employ of the Company or any of its
Subsidiaries or Affiliates or interfere in any way with the right of the Company
or any such Subsidiaries or Affiliates to terminate the Participant’s employment
at any time.

(d) To the extent not previously forfeited, the Awarded Units shall immediately
no longer be subject to restriction and vest in full at the greater of (i)
“Target” (as defined in Exhibit A) or (ii) the projected actual results based
upon results through the Change in Control, upon the Participant’s Termination
of Employment without Cause within six (6) months preceding or twelve (12)
months following a Change in Control.

(e) For purposes of this Agreement, the following terms are defined as set forth
below:

(i) “Cause” means any of the following: (A) the Participant shall have committed
a felony or an intentional act of gross misconduct, moral turpitude, fraud,
embezzlement, theft, dishonesty, misappropriation, or criminal conduct; (B) the
Company shall have been ordered or directed by any federal, state or
administrative regulatory agency with jurisdiction to terminate or suspend the
Participant’s employment; (C) after being notified in writing by the Company to
cease any particular activity, the Participant shall have continued such
activity; or (D) deliberate failure on the part of the Participant (1) to
perform the Participant’s principal employment duties, (2) to comply with the
policies of the Company and its Affiliates in any material respect, or (3) to
follow specific reasonable directions received from the Company and its
Affiliates.

 

(ii) “Disability” means a permanent disability within the meaning of Section
22(e)(3) of the Code, excluding, for purposes of this definition, the last
sentence thereof.

 

(iii) “Retirement” means the Participant’s Termination of Employment for any
reason other than by the Company for Cause on or after the Participant has
attained age ________ and completed at least _______ years of continuous service
as an employee of the Company or any of its Affiliates.

 

(f) Awarded Units that have become vested pursuant to the terms of this Section
1 are collectively referred to herein as “Vested RSUs.”  All other Awarded Units
are collectively referred to herein as “Unvested RSUs.”



Performance Based (Section 16)

 



 

2. Issuance of Shares. 

Subject to the provisions of the Plan and this Agreement, as soon as practicable
following the date on which (but in no event more than two and a half (2½)
months following the close of the calendar year in which) the Awarded Units vest
in accordance with Section 1 above, the Company shall convert the Vested RSUs
into the number of whole Shares equal to the number of Vested RSUs, subject to
the provisions of the Plan and this Agreement, including, without limitation,
the forfeiture provisions of Section 1(c), and the clawback provisions of
Section 15, and shall either electronically register such Shares in the
Participant’s name or issue certificates for the number of Shares equal to the
Vested RSUs in the Participant’s name. Notwithstanding the foregoing, the
Company shall convert any Awarded Units that become Vested RSUs as a result of
the Participant’s death into the number of whole Shares equal to the number of
Vested RSUs within thirty (30) days following the Participant’s death, subject
to the provisions of the Plan and this Agreement.  The Company shall
electronically register such Shares, or issue certificates for the number of
Shares, equal to the Vested RSUs in the Participant’s name or in the name of
such person or persons to whom the Participant’s rights under the Award passed
by will or the applicable laws of descent and distribution.  From and after the
date of registration or receipt of such Shares, the Participant, or such person
or persons to whom the Participant’s rights under the Award passed by will or
the applicable laws of descent and distribution, as the case may be, shall have
full rights of transfer or resale with respect to such Shares, subject to
Section 4(b) hereof and applicable state and federal regulations.

3. Who May Receive Converted Vested RSUs. 

During the lifetime of the Participant, the Shares received upon conversion of
Vested RSUs shall only be received by the Participant or the Participant’s legal
representative.  If the Participant dies prior to the date his or her Vested
RSUs are converted into Shares as described in Section 2 above, the
Shares  relating to such converted Vested RSUs may be received by any individual
who is entitled to receive the property of the Participant pursuant to the
applicable laws of descent and distribution.

4. Nontransferability of the Restricted Stock Units.

(a)    Subject to the provisions of the Plan and this Agreement, the Unvested
RSUs shall not be transferable by the Participant by means of sale, assignment,
exchange, encumbrance, pledge, or otherwise.

(b) Notwithstanding anything to the contrary contained herein, for the one year
period immediately following the end of the Restriction Period, the Vested RSUs
(and the Shares received upon the conversion of the Vested RSUs under Section 2)
shall not be transferable by the Participant by means of sale, assignment,
exchange, or otherwise, provided that (i) nothing in this Section 4(b) shall
prevent the Participant from pledging or encumbering such Shares during such one
year period so long as such pledge or encumbrance cannot cause a transfer or
sale of the Shares until after the expiration of such one year period; (ii) in
the event of the Participant’s death during such one year period, such
restrictions shall terminate on the Participant’s death and the Shares may be
transferred to the individual who is entitled to receive the property of the
Participant pursuant to the applicable laws of descent and distribution; (iii)
nothing in this Section 4(b) shall

Performance Based (Section 16)

 



 

prevent the sale or transfer of the Shares on, in connection with, or after
a  Change in Control; and (iv) nothing in this Section 4(b) shall prevent the
withholding of Shares deliverable upon vesting of the Awarded Units as provided
in Section 8 below.

5. Rights as a Stockholder.

The Participant will have no rights as a stockholder with respect to any Shares
covered by this Agreement until the electronic registration of, or the issuance
of certificates for, such Shares in the Participant’s name with respect to the
Awarded Units.  The Awarded Units shall be subject to the terms and conditions
of this Agreement regarding such Shares.  No adjustment shall be made for
dividends or other rights for which the record date is prior to the registration
of, or the issuance of certificates for, such Shares in the Participant’s name.

6. Adjustments.

Adjustments to the Awarded Units (or any of the Shares covered by the Awarded
Units), if any, shall be made in accordance with Section 3(d) of the Plan.

7. Conditions for Issuance. 

The Committee may, in its discretion, require the Participant to represent to,
and agree with, the Company in writing that such person is acquiring the Shares
without a view toward the distribution thereof. The certificates for such Shares
may include any legend that the Committee deems appropriate to reflect any
restrictions on transfer.  Notwithstanding any other provision of the Plan or
this Agreement, the Company shall not be required to issue or deliver any
certificate or certificates for Shares under the Plan prior to fulfillment of
all of the following conditions: (i) listing, or approval for listing upon
notice of issuance, of such Shares on the Applicable Exchange; (ii) any
registration or other qualification of such Shares of the Company under any
state or federal law or regulation, or the maintaining in effect of any such
registration or other qualification that the Committee shall, in its absolute
discretion upon the advice of counsel, deem necessary or advisable; and (iii)
obtaining any other consent, approval or permit from any state or federal
governmental agency that the Committee shall, in its absolute discretion after
receiving the advice of counsel, determine to be necessary or advisable.
Notwithstanding any of the provisions hereof, the Participant hereby agrees that
he or she will not acquire any Shares, and that the Company will not be
obligated to issue any Shares to the Participant hereunder, if the issuance of
such Shares shall constitute a violation by the Participant or the Company of
any provision of any law or regulation of any governmental authority. Any
determination in this connection by the Company shall be final, binding and
conclusive. The obligations of the Company and the rights of the Participant are
subject to all applicable laws, rules and regulations. 

8. Taxes and Withholding.

No later than the date as of which an amount with respect to this Agreement
first becomes includible in the gross income of the Participant or subject to
withholding for federal, state, local or foreign income or employment or other
tax purposes, the Participant shall pay to the Company or the applicable
Affiliate, or make arrangements satisfactory to the Company regarding the
payment of, any federal, state, local or foreign taxes of any kind required by
applicable law and regulations to be withheld with respect to such amount.
Unless the Participant has made

Performance Based (Section 16)

 



 

separate arrangements satisfactory to the Company, the Company may elect, but
shall not be obligated, to withhold Shares deliverable upon vesting of the
Awarded Units having a Fair Market Value on the date of withholding equal to the
minimum amount (or, if permitted by applicable law and the Company, such higher
withholding rate to the extent consistent with equity accounting in accordance
with Generally Accepted Accounting Principles) required to be withheld for tax
purposes, all in accordance with such procedures as the Committee establishes.
The obligations of the Company under this Agreement and the Plan shall be
conditional on compliance by the Participant with this Section 8, and the
Company and its Affiliates shall, to the extent permitted by law, have the right
to deduct any such taxes from any payment otherwise payable to the Participant.
The Committee may establish such procedures as it deems appropriate, including
making irrevocable elections, for the settlement of withholding obligations with
Shares. 

9. Notices.

All notices and other communications under this Agreement shall be in writing
and shall be given by hand delivery to the other party or by e-mail, facsimile,
overnight courier or registered or certified mail, return receipt requested,
postage prepaid, addressed as follows:

If to the Participant:  At the most recent home address and/or e-mail address
maintained by the Company in its personnel records.

 

If to the Company:Hilltop Holdings Inc.

_____________

_____________

Attention:_____________

Facsimile:_____________

or to such other address, e-mail or facsimile number as any party shall have
furnished to the other in writing in accordance with this Section 9. Notice and
communications shall be effective when actually received by the addressee.

10. Successors and Assigns.

The terms of this Agreement shall be binding upon the Participant and upon the
Participant’s heirs, executors, administrators, personal representatives,
transferees and successors in interest, and upon the Company and its successors
and assignees.  Notwithstanding anything to the contrary in this Agreement,
neither this Agreement nor any rights granted herein shall be assignable by the
Participant.

11. Laws Applicable to Construction.

The interpretation, performance and enforcement of this Agreement shall be
governed by, and construed in accordance with, the laws of the State of
Maryland, without reference to principles of conflict of laws.  In addition to
the terms and conditions set forth in this Agreement, this Award is subject to
the terms and conditions of the Plan, as it may be amended from time to time,
which are hereby incorporated by reference. 



Performance Based (Section 16)

 



 

12. Severability.

The invalidity or enforceability of any provision of this Agreement shall not
affect the validity or enforceability of any other provision of this Agreement.

13. Conflicts and Interpretation.

In the event of any conflict between this Agreement and the Plan, the Plan shall
control.  In the event of any ambiguity in this Agreement, or any matters as to
which this Agreement is silent, the Plan shall govern, including, without
limitation, the provisions thereof pursuant to which the Committee has the
power, among others, to (i) interpret the Plan; (ii) prescribe, amend and
rescind rules and regulations relating to the Plan; and (iii) make all other
determinations deemed necessary or advisable for the administration of the
Plan.  The Participant hereby agrees to accept as binding, conclusive and final
all decisions or interpretations of the Committee upon any question arising
under this Agreement. 

14. Amendment.

This Agreement may be unilaterally amended or modified by the Committee at any
time; provided that no amendment or modification shall, without the
Participant’s written consent, materially impair the rights of the Participant
as provided by this Agreement, except such an amendment made to cause the terms
of this Agreement or the Awarded Units granted hereunder to comply with
applicable law (including tax law), Applicable Exchange listing standards or
accounting rules.  The waiver by either party of compliance with any provision
of this Agreement shall not operate or be construed as a waiver of any other
provision of this Agreement, or of any subsequent breach by such party of a
provision of this Agreement.

15. Clawback.

All Awarded Units granted pursuant to this Agreement shall be subject to any
clawback, recoupment or forfeiture provisions (i) required by law or regulation
and applicable to the Company or its Subsidiaries or Affiliates as in effect
from time to time or (ii) set forth in any policies adopted or maintained by the
Company or any of its Subsidiaries or Affiliates as in effect from time to time.

 

16. Headings.

The headings of paragraphs herein are included solely for convenience of
reference and shall not affect the meaning or interpretation of any of the
provisions of this Agreement.

17. Counterparts.

This Agreement may be executed in multiple counterparts, which together shall
constitute one and the same Agreement. A manually or electronically signed copy
of this Agreement delivered by facsimile, e-mail or other means of electronic
transmission shall be deemed to have the same legal effect as delivery of an
original signed copy of this Agreement.



Performance Based (Section 16)

 



 

18. Electronic Delivery and Acceptance. 

The Company may, in its sole discretion, deliver any documents related to the
Award by electronic means or request the Participant’s consent to participate in
the Plan by electronic means. The Participant hereby consents to receive all
applicable documentation by electronic delivery and to participate in the Plan
through an on-line (and/or voice activated) system established and maintained by
the Company or a third party vendor designated by the Company.

19. Data Privacy.

The Participant acknowledges and consents to the collection, use, processing and
transfer of personal data as described in this Section 19. The Company, its
Affiliates, and the Participant’s employer hold certain personal information
about the Participant, including the Participant’s name, home address and
telephone number, date of birth, social security number or other employee
identification number, salary, nationality, job title, any Shares or
directorships held in the Company, details of all entitlement to Shares awarded,
canceled, purchased, vested, unvested or outstanding in the Participant’s favor,
for the purpose of managing and administering the Plan (“Data”). The Company and
its Affiliates may transfer Data amongst themselves as necessary for the purpose
of implementation, administration and management of the Participant’s
participation in the Plan, and the Company and its Affiliates may each further
transfer Data to any third parties assisting the Company or any such Affiliate
in the implementation, administration and management of the Plan. The
Participant acknowledges that the transferors and transferees of such Data may
be located anywhere in the world and hereby authorizes each of them to receive,
possess, use, retain and transfer the Data, in electronic or other form, for the
purposes of implementing, administering and managing the Participant’s
participation in the Plan, including any transfer of such Data as may be
required for the administration of the Plan and/or the subsequent holding of
Shares on the Participant’s behalf to a broker or to other third party with whom
the Participant may elect to deposit any Shares acquired under the Plan (whether
pursuant to the Award or otherwise).

20. Entire Agreement.

This Agreement, together with the Plan, supersede any and all other prior
understandings and agreements, either oral or in writing, between the parties
with respect to the subject matter hereof and constitute the sole and only
agreements between the parties with respect to said subject matter.  All prior
negotiations and agreements between the parties with respect to the subject
matter hereof are merged into this Agreement. Each party to this Agreement
acknowledges that no representations, inducements, promises or agreements,
orally or otherwise, have been made by any party or by anyone acting on behalf
of any party, which are not embodied in this Agreement or the Plan, and that any
agreement, statement or promise that is not contained in this Agreement or the
Plan shall not be valid or binding or of any force or effect.

21. Section 409A; Six Month Delay. 

The Awarded Units granted under this Agreement are intended to be exempt from
Section 409A of the Code, and the provisions of this Agreement will be
administered, interpreted and construed accordingly.  Notwithstanding anything
to the contrary contained herein, in the

Performance Based (Section 16)

 



 

event any distribution made on account of the Participant’s Termination of
Employment as provided in Section 1 above is deemed to be subject to (and not
otherwise exempt from) the requirements of Section 409A of the Code and the
Participant is deemed a “specified employee” (within the meaning of Section 409A
of the Code and the regulations issued thereunder), then the Participant shall
not be entitled to any such distributions that are subject to Section 409A of
the Code until the earliest of: (i) the first day of the seventh month following
the Participant’s Termination of Employment; (ii) the date of the Participant’s
death; or (iii) such earlier date as complies with the requirements of Section
409A of the Code.

IN WITNESS WHEREOF, as of the date first above written, the Company has caused
this Agreement to be executed on its behalf by a duly authorized officer and the
Participant has hereunto set the Participant’s hand.

HILLTOP HOLDINGS INC.

By:

Name:

Title:

 

 

 

Agreed and acknowledged:

 

PARTICIPANT

 

 

___________________________

Name:

 





Performance Based (Section 16)

 



 

EXHIBIT A

The Awarded Units shall vest in 20__ in accordance with the provisions set forth
below on the date that the Committee has certified the extent that the
Performance Metrics set forth below have been attained for the Performance
Period (as defined below) (the “Vesting Date”), subject to the terms and
conditions of the Agreement (including, without limitation, the forfeiture
provisions set forth in Section 1 and Section 5 of the Agreement).  Any Awarded
Units outstanding on the Vesting Date that are not vested in accordance with
this Exhibit A or pursuant to Section 1(c), Section 1(d) or Section 5 of the
Agreement shall be immediately forfeited as of the Vesting Date.  The Committee
shall certify the extent that the Performance Metrics have been attained in 20__
prior to ________, 20__.

1.



Performance Period:  ________, 20__ – ________, 20__.

 

2.



Performance Metrics:  Achievement of the performance metrics set forth in this
paragraph 2 of this Exhibit A shall be determined by the Committee, in its sole
discretion. 

 

Primary Performance Metric

Subject to the terms and conditions of the Agreement and this Exhibit A, the
percentage of Awarded Units that potentially vest (the “Reference Amount”) shall
be determined based on the achievement by the Company of GAAP cumulative
earnings per share for the Performance Period of at least $_____ per share (the
“Target Aggregate EPS”):

 

 

 

 

 

Threshold

Target

Stretch

Aggregate EPS

___% of  Target Aggregate EPS

___% of Target Aggregate EPS

___% of Target  Aggregate EPS

Reference Amount

___% of Awarded Units

___% of Awarded Units

___% of Awarded Units

 

Attainment between Threshold and Target and Target and Stretch Performance
Metrics shall be subject to straight-line interpolation.  Performance Metric
achievement below the Threshold level shall result in forfeiture of all Awarded
Units.

Modifier to Primary Performance Metric

 

Following the completion of the Performance Period, the Reference Amount
determined in accordance with the Primary Performance Metric above will be
adjusted by the TSR Modifier (as described below). A Participant’s earned
Awarded Units (if any) shall be equal to the Reference Amount multiplied by the
TSR Modifier for the Performance Period. The TSR Modifier will be determined
based on the Company’s ___ year performance (with TSR measurement being made at
the end of the Performance Period) as measured against the ___ year performance
of the companies comprising the KBW Regional Banking Index over the same period.

 



Performance Based (Section 16)

 



 

 

 

 

 

 

Threshold

Target

Stretch

Relative TSR

___% Percentile

___% Percentile

___% Percentile

TSR Modifier

___% of Reference Amount for Threshold and below

___% of Reference Amount

___% of Reference Amount and above

 

For performance between the threshold level and target level, a proportionate
fraction of the TSR Modifier between ___% and ___% will be applied, and for
performance between the target level and the stretch level, a proportionate
fraction of the TSR modifier between ___% and ___% will be applied. In no event
shall more than ___% of the number of Awarded Units set forth in the Award
Agreement be eligible to be earned.

 

TSR shall be calculated on a per share basis as the quotient of (i) (Ending
Price plus Dividends per Share Paid minus Beginning Price), divided by (ii) the
Beginning Price, where:

 

·



Ending Price means the average closing share price of the Company’s Common Stock
over the 20 trading days immediately preceding January 1, 20__.

 

·



Dividends per Share Paid means cumulative dividends per share of Common Stock
paid by the Company between January 1, 20__ and December 31, 20__. Dividends are
assumed to be reinvested on the ex-dividend date.

 

·



Beginning Price means the average closing share price of the Company’s Common
Stock over the 20 trading days immediately preceding January 1, 20__.

 

 

The KBW Regional Banking Index is comprised of those companies that make up the
KBW Regional Banking Index on the first day of the performance period) with the
following exceptions:

 

·



If a company has been acquired as of the end of the performance period the
company will be removed from the index.

 

·



If a company goes bankrupt during the performance period the company will be
included in the ranking at -100%.



Performance Based (Section 16)

 



 

Picture 1 [hth-20200331xex10d1g001.jpg]

 

 

 

 

 

Performance Based (Section 16)

 

